Citation Nr: 0203454	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  99-25 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostatitis due to 
exposure to Agent Orange.

2.  Entitlement to service connection for sleep apnea due to 
exposure to Agent Orange.

3.  Entitlement to service connection for loss of the sense 
of smell due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claims 
for service connection for prostatitis, sleep apnea, and the 
loss of the sense of smell, all claimed as due to exposure to 
Agent Orange.  The veteran filed a timely appeal to these 
adverse determinations.

When this appeal was previously before the Board in March 
2001, the claims listed above were remanded to the RO for 
further development, which has been accomplished.  The case 
is now before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been substantial compliance with the duty to 
assist and duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  Prostatitis, sleep apnea, and loss of the sense of smell 
may not be presumptively service connected under the 
provisions of 38 C.F.R. § 3.309(e).

3.  The veteran served in the Republic of Vietnam during the 
Vietnam Era; as such, his exposure to Agent Orange is 
conceded.

4.  The veteran has not presented any competent medical 
evidence which indicates that current prostatitis, sleep 
apnea, or loss of the sense of smell are related to inservice 
exposure to Agent Orange.


CONCLUSIONS OF LAW

1.   Prostatitis was neither incurred in nor aggravated by 
the veteran's active duty military service, and is not due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).   

2.  Sleep apnea was neither incurred in nor aggravated by the 
veteran's active duty military service, and is not due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309(e) (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).

3.  A disorder manifested by loss of the sense of smell was 
neither incurred in nor aggravated by the veteran's active 
duty military service, and is not due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309(e) (2001); 66 
Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), which applies 
to all pending claims for VA benefits, and which provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); see also 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board concludes that discussions as contained in the 
initial rating decision, in the statement of the case, in the 
supplemental statement of the case, in the March 2001 Board 
decision and remand, and in correspondence to the veteran, 
have provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claims.  Specifically, the Board observes 
that one of the bases of the Board's prior remand in March 
2001 was to apprise the veteran of the passage of the VCAA, 
and of the new rights provided thereby.  The Board observes 
that in a lengthy letter to the veteran dated in April 2001, 
the RO provided the veteran with detailed information about 
the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
The RO described the evidence needed to establish the 
veteran's claims, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board finds, therefore, that such 
documents are in compliance with the VA's revised notice 
requirements.  The Board concludes that VA does not have any 
further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the service connection issues on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of these issues has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, post-service VA examination reports, extensive 
private medical records, and personal statements made by the 
veteran in support of his claim.  In April 2001, the veteran 
was provided current examinations for his three claimed 
disabilities, including blood work, urinalysis, and pulmonary 
function testing.  The RO requested, and received, specific 
medical opinions from the examiner who performed these 
examinations regarding the claimed link between the current 
disorders and the veteran's inservice exposure to Agent 
Orange.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See generally VCAA; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Evidence relevant to the veteran's service connection claims 
includes his service medical records, which indicate that the 
veteran presented with complaints of frequency and urgency of 
urination, as well as dysuria, in January 1969.  The examiner 
rendered a diagnosis of a urinary tract infection.  There was 
no mention of any prostate problems at that time, and the 
remainder of the veteran's service medical records, including 
the September 1974 Report of Medical Examination at 
discharge, are negative for any further relevant complaints 
or findings.  The veteran's service medical records are also 
negative for any complaints or diagnoses of, or treatment 
for, either sleep apnea or the loss of the sense of smell.

The first post-service evidence relating to the disabilities 
at issue consists of outpatient treatment note notes dated 
from July 1991 to March 1992 from The Watson Clinic, a 
private health care facility.  At the time of treatment in 
July 1991, the veteran complained of right-sided recurrent 
abdominal pain for the past three weeks.  He indicated that 
he had had a urinary tract infection, although it is not 
indicated whether this infection was recent or not.  On 
examination, the veteran's prostate was normal.  The examiner 
diagnosed right flank and abdominal pain of uncertain type, 
and urinary tract infection by history.

In August 1991, the veteran underwent a more lengthy 
examination.  At that time, he presented for a general 
medical examination with complaints of some lower back and 
abdominal discomfort.  The examiner noted that the veteran 
"apparently has a history of prostatitis in the past."    
On rectal examination, the veteran's prostate was somewhat 
boggy and mildly tender, with no nodules.  The examiner 
rendered a diagnosis of prostatitis, subacute versus chronic.  
The examiner further commented that the veteran did have 
evidence of some enlargement of the prostate associated with 
some inflammation and changes compatible with subacute or 
chronic prostatitis.  The examiner prescribed Cipro, and 
suggested that the veteran cut back on his intake of caffeine 
while increasing his intake of water.

In February 1992, the veteran complained of recurrence of his 
symptoms of prostatitis, including some urgency to urinate 
without significant pain or burning but some mild suprapubic 
discomfort.  The examiner noted that the veteran had been 
treated for prostatitis in August and again in November of 
the previous year.  On rectal examination, the veteran's 
prostate was slightly enlarged, somewhat boggy, and mildly 
tender.  No nodules were noted.  The examiner rendered a 
diagnosis of recurrent prostatitis, and recommended urologic 
follow-up testing.

The veteran underwent this follow-up urology examination in 
March 1992.  The urologist noted that the veteran had a 
history of a prostate condition, and had been treated with 
prescription medication, without resolving his symptoms.  The 
veteran's principal complaint was of terminal dribbling.  
There was no dysuria, hematuria, urgency or incontinence.  On 
examination, the veteran's prostate was normal to palpation.  
The examiner did not render a diagnosis, but concluded that 
"I do not really think this patient has any significant 
problems."

Subsequent clinical records from The Watson Clinic again 
showed diagnosis of prostatitis in March 1995 and May 1996.  
At the time of treatment in March 1995, the veteran again 
complained of suprapubic lower abdominal discomfort, along 
with low backache.  On examination, the veteran's prostate 
was enlarged, boggy and quite tender.  The examiner rendered 
a diagnosis of prostatitis.  At the time of a routine follow-
up examination in May 1996, the examiner did not conduct a 
prostate examination, but noted that the veteran's symptoms 
sounded "as though they might be some mild prostatitis."

These treatment records also include evidence relevant to the 
veteran's claim for service connection for sleep apnea.  The 
first such evidence is a treatment note from The Watson 
Clinic dated in August 1993.  At that time, the veteran was 
seen for unrelated complaints of chest pain.  However, the 
examiner noted that at the end of the evaluation, the veteran 
indicated that he was also having some problems with 
inappropriate nodding off and sleeping during the day, 
occasionally even falling asleep while driving.  He further 
indicated that his wife had told him that he slept restlessly 
at night, and at times appeared to stop breathing.  The 
examiner concluded that the veteran could have a sleep 
disturbance problem, possibly with sleep apnea, and scheduled 
the veteran for a sleep study to further evaluate this 
possibility.

The veteran underwent this sleep study at The Watson Clinic 
in September 1993.  The results of this polysomnography 
showed both apneas and loud snoring.  A neurology follow-up 
report dated in November 1993 indicates that these results 
indicated that the veteran did not qualify in terms of number 
of respiratory events to have a significant problem with 
apnea, but did have fragmentation of sleep resulting from his 
loud snoring.  The examiner noted that the veteran had been 
using a continuous positive airway pressure (CPAP) machine, 
which worked well in controlling the sleep fragmentation.  
Subsequent examination reports in 1995 indicated that the 
September 1993 sleep study results were consistent with 
obstructive sleep apnea.

The outpatient treatment notes from The Watson Clinic do not 
contain any evidence relating to the veteran's claimed loss 
of the sense of smell.

In March 2001, the Board issued a decision which denied an 
earlier effective date for the grant of an increased rating 
for a disability not presently at issue in this decision, and 
remanded the three service connection claims at hand.  
Specifically, the Board noted the recent passage of the VCAA, 
and instructed the RO to undertake any action required in 
order to ensure compliance with this new law.  

In addition, the Board noted that the veteran's claimed 
disabilities were not included in the official listing of 
those disorders which could be presumptively service 
connected under the provisions of 38 C.F.R. § 3.309(e).  As 
such, the veteran's exposure to Agent Orange in service could 
not be presumed, and actual evidence of inservice exposure 
was required.  Therefore, the RO was instructed to undertake 
any necessary development to determine whether the veteran 
had been exposed to an herbicide agent while in service.  If 
such exposure was demonstrated, the RO was further instructed 
to undertake any additional development to determine whether 
the veteran's claimed disorders, if present, were related to 
such exposure.

As to the first instruction, the Board again notes that in 
April 2001, the RO sent the veteran a letter apprising him of 
the passage of the VCAA, and of the new rights provided 
thereunder.  Therefore, the Board finds that the RO has 
complied with this remand instruction.

As to the second instruction, in March 2001 the RO again 
determined that the veteran's exposure to Agent Orange should 
be conceded based solely on his having served in the Republic 
of Vietnam from November 19, 1968 to November 18, 1969.  As 
noted in the Board's remand, this finding was not in 
accordance with the laws and regulations extant at the time, 
which allowed for such a concession only in cases where a 
veteran served in Vietnam and then subsequently developed a 
disability listed as a presumptively service-connected 
disease under 38 C.F.R. § 3.309(e) (in the absence of 
affirmative evidence that a veteran was not exposed to such 
agent during that service).  See McCartt v. West, 12 Vet. 
App. 164, 168 (1999).  However, the Board finds that a recent 
change in the relevant law has rendered this mistaken RO 
finding harmless.  Effective December 27, 2001, 38 U.S.C. 
§ 1116(a)(3) was amended and transferred to 38 U.S.C. 
§ 1116(f) to read as follows:

For purposes of establishing service 
connection for a disability or death 
resulting from exposure to a herbicide 
agent, including a presumption of 
service-connection under this section, a 
veteran who, during active military, 
naval, or air service, served in the 
Republic of Vietnam during the period 
beginning on January 9, 1962, and ending 
on May 7, 1975, shall be presumed to have 
been exposed during such service to an 
herbicide agent containing dioxin or 2,4-
dichlorophenoxyacetic acid, and may be 
presumed to have been exposed during such 
service to any other chemical compound in 
an herbicide agent, unless there is 
affirmative evidence to establish that 
the veteran was not exposed to any such 
agent during that service.

38 U.S.C. § 1116(f), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-___ (HR 1291), (Dec. 27, 2001).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  However, in this case a remand to 
the RO with instructions that this new law be considered is 
not warranted, since the RO conceded the veteran's exposure 
to Agent Orange in evaluating his claims.  Therefore, the 
Board finds no prejudice to the veteran in proceeding with 
his claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

In response to the Board's remand, the RO also scheduled the 
veteran for VA examinations to determine the nature and 
extent of any claimed disabilities which were present.  The 
examiner was instructed to offer an opinion as to whether it 
was at least as likely as not that the veteran developed 
prostatitis, sleep apnea, or the loss of the sense of smell 
due to his exposure to Agent Orange in Vietnam.

The veteran underwent the scheduled examinations in April 
2001.  The same examiner conducted all three examinations on 
the same date, and indicated that the veteran's claims file 
had been made available for his review in conducting these 
examinations.  

At the time of the genitourinary examination, the veteran 
reported that he had a history of prostatitis manifested by a 
low-grade temperature and pelvic discomfort.  He stated that 
he had been treated on an outpatient basis with oral 
antibiotics, which he tolerated well with complete resolution 
of his symptoms.  He indicated that he suffered no current 
residuals from this event.  On examination, the veteran's 
prostate was smooth and slightly enlarged.  The examiner 
rendered a diagnosis of prostatitis, resolved, with normal 
genitourinary examination.  He also noted that the veteran's 
prostate-specific antigen (PSA) was not elevated, and there 
was no medical evidence of malignancy.  He then opined that 
the veteran's "[p]revious[] bout of prostatitis, which is 
now resolved has no relationship to Agent Orange exposure."

At the time of the veteran's respiratory examination, the 
veteran noted that he had been previously diagnosed as 
suffering from sleep apnea in 1993.  He also stated his 
belief that his symptoms had originally begun in 
approximately 1990, during which time he had progressive 
fatigue and daytime hypersomnolence with forgetfulness.  He 
reported that after a 1993 sleep study test showed positive 
findings, he was begun on a CPAP nocturnal regimen with 
marked improvement.  Following an examination, the examiner 
rendered a diagnosis of sleep apnea, symptoms well controlled 
on CPAP machine which he tolerates well.  The examiner also 
noted that a pulmonary function test taken in April 2001 
revealed no evidence of any underlying obstructive or 
restrictive pulmonary deficit.  He then opined that the 
veteran's "[s]leep apnea is unrelated to Agent Orange 
exposure."

Finally, the veteran underwent a sense of smell and taste 
examination in April 2001.  At that time, the veteran 
reported that he had suffered from an inability to smell 
since he was in Vietnam, and that he believed that it was due 
to exposure to Agent Orange.  The veteran was examined, and 
underwent a series of diagnostic tests.  Following this 
examination, the examiner rendered a diagnosis of dysgeusia.  
The examiner then commented that, per the veteran's report, 
he had no concomitant decrease in his sense of taste, and his 
sense of taste had not changed since his childhood.  The 
examiner noted that this was very unlikely to occur with the 
total loss of the sense of smell since the ability to not 
only identify, but also enjoy the taste of food was primarily 
related to the sense of smell.  In addition, the veteran was 
not able to identify the scent of alcohol.  The examiner 
noted that the loss of identifying this substance was not 
related to cranial nerve I, or to the olfactory nerve.  
Instead, this loss was related to the trigeminal nerve, yet 
the veteran had no other findings associated with trigeminal 
nerve malady.  The examiner concluded that despite these 
findings, he did agree that there was some loss of the sense 
of smell, although not total, but he believed that this was 
due primarily to poor nasal flow due to septal deviation.  He 
then opined that it was "least likely" that this loss of 
sense of smell was due to exposure to Agent Orange while in 
Vietnam.

As alluded to above, under the provisions of 38 C.F.R. 
§ 3.309(e) (2001), if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
diseases set forth in 38 C.F.R. § 3.309(e) shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  Since the veteran's claimed 
disabilities are not included in this listing, actual 
evidence that the disabilities are related to Agent Orange 
exposure is required in order to establish his claims.  

The only medical evidence which addresses the issue of the 
claimed link between the veteran's inservice exposure to 
Agent Orange, which the Board has already conceded, and his 
prostatitis, sleep apnea and loss of the sense of smell 
consists of the three VA examination reports and opinions 
rendered in April 2001.  In reviewing these reports, the 
Board first observes that there is some question as to 
whether the veteran currently suffers from the disabilities 
in question.  The VA examiner indicated that while the 
veteran had previously suffered from prostatitis, it had 
completely resolved, with a normal genitourinary system on 
examination.  In addition, although several examiners have 
recently reported that the veteran suffers from sleep apnea, 
as indicated by polysomnography in September 1993, the Board 
observes that the actual follow-up report to this testing, 
dated in November 1993, indicated that the veteran did not 
qualify in terms of number of respiratory events to have a 
significant apnea problem, but rather was suffering from 
sleep fragmentation due to loud snoring.  Finally, the only 
evidence relating in any manner to the veteran's claimed loss 
of the sense of smell is the April 2001 VA examination, at 
which time dysgeusia, an impairment or distortion of the 
sense of taste, was the only diagnosis, and the examiner 
attributed the veteran's difficulty in perceiving smells to 
poor nasal flow due to septal deviation, rather than finding 
it to be a disability in itself. 

Nevertheless, even if the Board were to concede the current 
presence of these disorders, there is no medical evidence 
which links them to his Agent Orange exposure in service.  On 
the contrary, the three April 2001 medical opinions by the VA 
examiner were all to the effect that these disorders were not 
related to exposure to Agent Orange.  Furthermore, there is 
no medical evidence which links these current disorders to 
any other incident of service, including the single diagnosis 
of a urinary tract infection in 1969, some 22 years prior to 
the first diagnosis of prostatitis in 1991.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, as set forth during his October 
2000 hearing before the undersigned Board Member and in 
various correspondence sent to VA, which would tend to 
establish that his current disabilities are in any way 
related to his active military service, to include Agent 
Orange exposure.  The Board does not doubt the sincerity of 
the veteran's belief in this claimed causal connection.  
However, as the veteran is not a medical expert, he is not 
qualified to express an opinion regarding any medical 
causation of his disorders.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).  Thus, the Board finds that the veteran's 
contention that his current disorders are related to exposure 
to Agent Orange while in the military cannot be accepted as 
competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claims 
for service connection for prostatitis, sleep apnea, and loss 
of the sense of smell, all claimed as due to exposure to 
Agent Orange.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostatitis due to exposure to Agent 
Orange is denied.

Service connection for sleep apnea due to exposure to Agent 
Orange is denied.

Service connection for loss of the sense of smell due to 
exposure to Agent Orange is denied.

		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

